DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I, Species I in the reply filed on 08/03/2021 is acknowledged.  The traversal is on the ground(s) that there is no search and examination burden because the inventions and species include overlapping subject matter.  This is not found persuasive because as outlined in the restriction requirement, Group II does not require the structural cooling features of an impingement plate and a plurality of feed tubes, signifying that the process for using the product can be practiced with another materially different product since the method claim does not require those features.  Further, since the product claims of Group I recite of an impingement plate and a plurality of feed tubes, the product as claimed can be used in a materially different process.  Therein, the inventions I and II are distinct.  With regard to the species restriction, there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics (as outlined in the restriction requirement, which distinguishes the mutually exclusive characteristics between the species). The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to 
The restriction/election requirement is therefore deemed proper and is made FINAL.  Claims 1-3, 5, 6, 9-14, and 16 are examined.  Claims 4, 7, 8, 15, and 17-20 are withdrawn.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 13 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 and 11 of co-pending application (16/663873).
	Although the claims are not identical, they are not patentably distinct from one another.  The present application (16/663941) claims are broader in at least one aspect and do not recite additional features claimed in co-pending application (16/663873) claims.
	Regarding the broadening aspect of the present application, claims 1 and 13 each recites an independent cooling circuit with cooling channels embedded within an exterior wall of the component, an impingement plate, a plurality of feed tubes, and wherein the cooling fluid flows through the plurality of feed tubes only in response to a formation of a breach in the exterior wall of the component that exposes at least one of the cooling channels.  Similar claim limitations are found recited in claims 1 and 11 of co-appending application (16/663873).
	
Claim Objections
Claim 9 is objected to because of the following informalities:
Claim 9, line 1, change: “further including [[a]] at least one coolant feed channel…”
Appropriate correction is required.

Claim Interpretations

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
a.	Claim 10 - “an additive manufacturing process” read as a process [means] for additive manufacturing. 

has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders:
a.	Claim 1 – “process”
coupled with functional language:
a.	“for additive manufacturing”
without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
a. Corresponding structure is found in [0062].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 9-12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itzel et al. (US 2019/0309634 A1).
Regarding claim 1, Itzel et al. discloses an independent cooling circuit for selectively delivering cooling fluid to a component (airfoil, 100) of a gas turbine ([0002]) system (Fig. 12, an independent cooling circuit is shown used in the event of spalling, [0048]), comprising: an interconnected circuit of cooling channels (cooling channels 154 

    PNG
    media_image1.png
    396
    724
    media_image1.png
    Greyscale

Fig. 12’

Regarding claim 2, Itzel et al. discloses wherein the cooling fluid flows through the interconnected circuit of cooling channels (secondary cooling flow 218 flows axially through the interconnected circuit of cooling channels caused by the degradation of the partitioning members “A”/ standoff members 140) toward the breach in response to the exposure of at least one of the cooling channels (breach caused by spallation which forms feed tubes (210a, 210b) to allow airflow from the impingement plate IP toward the exterior surface 170 of wall 120 of the airfoil 100).
Regarding claim 9, Itzel et al. discloses at least one coolant feed channel (220) fluidly coupling the supply of cooling fluid to the plurality of feed tubes (as shown in Fig. 12’, the supply of cooling air from central chamber 172 is fluidly coupled to the feed tubes (210a, 210b) via the coolant feed channels (220)).

Regarding claim 11, Itzel et al. discloses wherein the wall coupon (“wc”, Fig. 12’) is attached to the impingement plate (“IP”, since the structures of the exterior wall 120 are integrally formed via additive manufacturing, the entire structure shown is integral and therein, the wall coupon “wc” is integral with the impingement palte and therefore, attached to the impingement plate “IP”).
Regarding claim 12, Itzel et al. discloses wherein the wall coupon (“wc”, Fig. 12’) includes a plurality of powder removal openings (174, Fig. 12, powder is used for the raw materials for additively manufacturing the structure, [0053], p. 8, lines 4-8; to form 
Regarding claim 13, Itzel et al. discloses a cooling system (Fig. 12, [0001]), comprising: a component of a gas turbine system (airfoil 100, [0002]); and an independent cooling circuit for selectively delivering cooling fluid to a component (airfoil, 100) of a gas turbine ([0002]) system (Fig. 12, an independent cooling circuit is shown used in the event of spalling, [0048]), comprising: an interconnected circuit of cooling channels (cooling channels 154 separated by standoff members 140/”A” become further interconnected due to the degradation of members (“A”, Fig. 12’) allowing for lateral movement of airflow (218)) embedded within an exterior wall (120) of the component (airfoil, 100); an impingement plate (“IP”, Fig. 12’); and a plurality of feed tubes (openings 210a, 210b) connecting the impingement plate to the exterior wall of the component (feed tubes 210a, 210b allow for cooling flow 216 from impingement plate IP to reach external surface 170 of exterior wall 120, [0049]) and fluidly coupling a supply of cooling fluid to the interconnected circuit of cooling channels (the feed tubes 210a, 210b created by spalling; and the degradation of partitioning members A cause a fluid coupling of the cooling supply 218 to be supplied to the interconnected circuit of cooling channels (some cooling channels 154 become interconnected as shown in Fig. 12’ due to the deterioration of members A); therein allowing for increased cooling flows 216, .

Allowable Subject Matter
Claims 3, 5-6, 14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, Itzel et al. fails to disclose or suggest wherein the channels are arranged in a grid within the exterior wall of the component, the grid including a plurality of intersections.  
Lacy et al. (US 2018/0347372) discloses of cooling channels (204) shown in Fig. 7 and Fig. 11, where the cooling channels can be arranged in a grid-like pattern ([0049]).  However, the cooling channels (204) as shown in Fig. 7 are not analogous and are not structurally similar to the interconnected cooling channels disclosed in Itzel et al. (as discussed in claim 1 above).  Therefore, it would not have been obvious to one of ordinary skill in the art to modify the arrangement of the cooling channels disclosed in 
Claims 5-6 are allowable due to their dependency on claim 3.
Claim 14 is allowable for the same reasons set forth in claim 3 above.
Claim 16 is allowable due to its dependency on claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928.  The examiner can normally be reached on Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        08/11/2021